DECISION
PER CURIAM:
{[ 1 Paul D. Shoemaker appeals the district court's August 2, 2011 order. This matter is before the court on a sua sponte motion for summary disposition. We affirm.
2 Rule 10(e) of the Utah Rules of Appellate Procedure provides that if an appellant fails to present a substantial issue for appellate review, this court may summarily affirm the district court's decision. See Utah R.App. R. 10(e) The parties concede that the subject matter of the underlying proceeding is pending before the court in the state of Washington. On August 2, 2011, the district court dismissed the underlying proceeding after determining that the state of Washington maintained exclusive and continuing jurisdiction over the matter.
T8 In response to this court's sua sponte motion for summary disposition, Paul D. Shoemaker was required to demonstrate that there was a substantial issue for appeal warranting further consideration by this court. See id. Although Shoemaker raises several issues for appeal, he fails to challenge the rationale for the district court's decision. Because Shoemaker fails to present a substantial challenge to the district court's decision, summary affirmance of the district court's decision is appropriate. See id.
€ 4 Accordingly, the district court's August 2, 2011 order is summarily affirmed.